department of the treasury dollar_figure internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer d number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date of formation d state of formation k name of sole director sole member and president l consultant p treasurer x dollars l’s monthly fee y dollars amount received from principal sponsor dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts according to the articles of incorporation you filed on b with the state of d the objects and purposes for which you are organized are to operate in furtherance of agriculture in the state of d through the promotion betterment and improvement of various breeds of horses and dogs owned by persons or entities located or operating in d including the promotion of the racing of horses and dogs at racetracks operating and or licensed in d to conduct horse and dog racing and pari-mutuel wagering on such racing your bylaws state your purposes in identical terms the bylaws authorize five members currently k is president and treasurer sole director and sole member there is one other officer p the treasurer you describe your activities as educating the public including state and local_government entities regarding the values benefits_and_contributions of the horse racing and greyhound racing industries breeding raising training and racing to the state’s agricultural entertainment and tourism industries the benefits of creating racing and pari-mutuel gaming activities with electronic gaming equipment at racing facilities and the various jobs and tourism activities associated with such facilities you submitted a sample of printed material a recent economic impact study of the horse racing industry in a neighboring state which you have furnished to members of the d legislature to encourage them to approve legislation designed to encourage the operation of legal and regulated gaming at the state’s tracks with it you provided a brochure you produced to promote the same legislation your present and future sources of financial support are contributions from individuals companies and associations affiliated with racing a single company has provided substantially_all your support y dollars as of the date of your most recent response this principal sponsor gave no direction advice or suggestions as to the creation of your organization it confers with you about budget which it has the right to approve and about legislative language you are pursuing your principal identifiable expenditures are for lobbying education public awareness public relations consultants and office lease legislative expenditures comprise about one quarter of the total you also make contributions of an unknown amount to candidates for public_office your website indicates that you are made up of farmers ranchers d businesses and trade associations who have come together to support pari-mutuel race tracks in d you stated that none of the individuals organizations and or companies involved with your efforts -- e e e e elects members of your governing body or serves on it or levies assessements upon themselves to finance the activities has aright to direct your activities you have granted them authority to approve editorial content on some written materials designate conferees and deliver presentations before groups of organizations individuals and legislators and to develop and deliver supporting activities to assist you with your efforts has aright to direct the activities of k or l they may provide suggestions and ideas for k’s consideration has aright to direct how your funds are used you have given these people and entities the opportunity to make suggestions how to use your funds you have a consulting services agreement with l to perform certain services including but not limited to lobbying advisory and consultation services k is the owner of l under the agreement you pay l x dollars per month law sec_501 of the internal_revenue_code lists types of organizations exempt from federal_income_tax exemption under sec_501 that are described as labor agricultural or horticultural_organizations sec_501 defines for purposes of subsection c the term agricultural as including the art or science of cultivating land harvesting crops or aquatic resources or raising livestock treasury regulation section sec_1 c -1 provides that the organizations contemplated by sec_501 as entitled to exemption from income_taxation are those which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations letter rev catalog number 47628k in revrul_67_252 1967_2_cb_195 a nonprofit corporation formed to promote the sale and use of a processed agricultural product the members of which are processors packagers and distributors does not qualify for exemption under sec_501 because improvement of the conditions of persons engaged in agriculture arises only indirectly from the activities of the organization the members of the organization are not themselves engaged in agriculture defined in the revenue_ruling as the art or science of cultivating the ground especially in fields or large acreage and includes preparing the soil planting seeds raising crops and rearing feeding and managing livestock a definition consistent with sec_501 of the code revrul_73_520 1973_2_cb_180 describes an organization formed to promote and protect a particular breed of dog the organization's members do not raise or use the dogs as farm animals using the dictionary definitions of agriculture as the art or science of cultivating the ground including preparing the soil planting seeds raising crops and rearing feeding and managing livestock a definition consistent with sec_501 of the code and of livestock as the horses cattle sheep and other useful animals kept or raised on a farm or ranch it reasons that since the dogs are not used as farm animals they cannot be considered livestock it concludes that by promoting and protecting this particular breed of dog the organization does not have as its object the betterment of conditions of persons engaged in agriculture and therefore is not exempt from federal_income_tax under sec_501 forest city live stock and fair company v commissioner b t a m p-h pbig_number involved an organization that was created with the purpose of giving and holding fairs stock shows and race meetings and to acquire property in connection therewith although the organization did hold fairs at one time for the years at issue the sole activity of the organization was the conduct of pari-mutuel horse races at its track the court stated in holding that the organization was not an exempt agricultural_organization that the single fact that horse racing tends to promote the breeding and raising of better race horses which are raised on a farm is not enough application of law you are not an organization described in sec_1_501_c_5_-1 because your objective is not the betterment of conditions of persons engaged in agriculture as sec_501 defines that word the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations your stated purpose and objective is the furtherance of agriculture through the promotion betterment and improvement of various breeds of horses and dogs owned by persons or entities located or operating in d including the promotion of the racing of horses and dogs at racetracks operating and or licensed in d to conduct horse and dog racing and pari-mutuel wagering on such racing your activities however consist exclusively of educating the public including state and local_government entities regarding the values benefits_and_contributions of the horse racing and greyhound racing industries to the state’s economy not least to the entertainment and tourism sectors thereof and the benefits of permitting electronic gaming alongside pari- mutuel betting at racing facilities none of your activities have as objects the betterment of the conditions of persons engaged in the raising or improvement of livestock or the development of a higher degree of efficiency in their raising of livestock although persons engaged in the raising of greyhounds and race horses may benefit incidentally from your activities you are similar to the organization described in revrul_67_252 in that you do not have a membership that is engaged in the business of agriculture who are seeking betterments in conditions in their own line_of_business but have been formed to improve conditions in non-agricultural businesses horse racing dog racing pari- mutual and electronic gambling entertainment and tourism with increased revenues to state and local letter rev catalog number 47628k governments likewise in forest city live stock and fair company the court held that for an organization to qualify as an exempt agricultural association it is not enough that horse racing tends to promote the breeding and raising of better race horses which are raised on a farm as in both the revenue_ruling and the court case any benefits of your activities to persons actually engaged in agriculture are incidental furthermore even if your object were to improve conditions for persons engaged in the business of raising racing greyhounds such persons are not engaged in agriculture inasmuch as revrul_73_520 holds that racing dogs are not livestock conclusion based on the information provided we conclude that your activities fall outside of the scope of sec_501 of the code and accordingly you do not qualify for recognition of exemption under this subsection if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more letter rev catalog number 47628k information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
